DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “negative contract” is used throughout the specification.  This is believed to be a typographical error.  Suggested amendment to “negative contact”
Appropriate correction is required.
Claim Objections
Claims 2-4 objected to because of the following informalities:  negative contract.  This is believed to be a typographical error.  Suggested amendment to “negative contact”
Claim 3 is rejected insomuch that it depends from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20190380387 A1 (hereinafter ROSE).
Regarding claim 1, ROSE discloses an atomizer for vaporizing substances (abstract).  ROSE discloses a stainless-steel tank (Fig. 2, reclaim safety cap 103, ¶45.  ROSE discloses that the device is made of stainless steel to retain the temperature of the air ¶18)  and a ceramic core (Fig. 2, ceramic heating chamber 107, ¶45); wherein the stainless-steel tank comprises a side wall provided with a recess for accommodating a smoke material (ROSE discloses a recessed-cup like structure in the reclaim safety cap ¶21.  See also Fig 14, ¶55); the ceramic core is disposed in the stainless-steel tank and opposite to the smoke material (Fig. 3); the ceramic core produces and transmits heat to the stainless-steel tank through heat transfer to atomize the smoke material in the stainless-steel tank to produce vapor (¶13-¶14, Fig. 2, ¶45, ¶67); the stainless-steel tank comprises an opening (¶20, ¶70), and the vapor flows out of the opening for users to inhale (¶68).
Regarding claim 2, ROSE discloses the atomization assembly of claim 1 as discussed above.  ROSE further discloses a positive contact (Fig. 4, positive male pin 110, ¶47), an insulation ring (Figs. 3-4, insulator 109), a fixing seat (Fig. 3, threaded deck 116, ¶45), a cover (Fig. 2, conjunctive airflow base 113, ¶45-¶46), and a negative contract (Fig. 11, male threads 108A, ¶53, ¶65); (shown in Fig. 3); the insulation ring is disposed on the fixing seat (shown in Figs. 3-4); the positive contact is disposed in the insulation ring to connect to a positive terminal of a power supply (¶82); the cover is disposed on a bottom end of the stainless-steel tank (shown in Fig. 2); the negative contract is disposed on the cover to connect to a negative terminal of the power supply (¶82).
ROSE further discloses wherein the fixing seat is fixed on a top opening of the stainless-steel tank.  The fixing seat 116 is fixed  on a top opening of the tank 103 through intervening components that connect the tank to the fixing seat such as 113 and 104.
Regarding claim 3, modified ROSE discloses the atomization assembly of claim 2 as discussed above.  ROSE further discloses wherein the ceramic core comprises two or more heating elements disposed in parallel.  ROSE discloses a heating coil 105 and a heating rod 106 (Fig. 2, ¶46).  The heating coil and the heating rod are shown in Fig. 5.  They are shown installed in parallel (See Figs. 5 and 10).  See further ¶76, ¶78.
Regarding claim 4, ROSE discloses the atomization assembly of claim 1.  ROSE further discloses an electronic cigarette (Fig. 20).  ROSE further discloses a power control assembly (Fig. 19, regulated power supply box 201, ¶61); wherein the power control assembly is disposed on one side of the atomization assembly, and comprises a battery (Fig. 19, battery 207), a power button (Fig. 19, fire button 202), and a control panel (Fig. 19, power controller 206); positive and negative terminals of the battery are soldered to an input end of the control panel (See Fig. 19.  Batteries are notoriously connected through soldering); the control panel comprises a positive terminal of an output end soldered on a positive connecting piece connected to a positive contact, and a negative terminal of the output end soldered on the negative connecting piece connected to a negative contract to supply power to the atomization assembly to vaporize the smoke material; and the power button is disposed on the control panel to control the switch on/off of the power supply (¶61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726